*429ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our earlier opinion and substitute the following:
We affirm the conviction for burglary of a dwelling with intent to commit assault pursuant to section 810.02(2)(a), Florida Statutes (Supp.1990). We reverse the sentence imposed on the burglary count and remand for resentencing. It is error for the trial court to sentence the appellant for the enhanced burglary charge without a jury finding that the assault occurred. State v. Overfelt, 457 So.2d 1385 (Fla.1984).
We affirm the conviction for three counts of sexual battery pursuant to section 794.-011(4)(b). However, the state concedes that the trial court erred in sentencing the appellant in excess of the statutory maximum sentence of imprisonment for a period not to exceed thirty years. Thus, we reverse the sentences imposed on the sexual battery counts and remand for resentenc-ing on those counts.
REVERSED AND REMANDED FOR RESENTENCING.
GLICKSTEIN, GUNTHER and STONE, JJ., concur.